
	

113 HRES 611 IH: Honoring the life of Jeanne Sobelson Manford for her fierce advocacy on behalf of the lesbian, gay, bisexual and transgender (LGBT) community as they and their allies celebrate Pride month during the month of June, reflect on the progress made towards equality, and remember activists like Jeanne who spent their lives fighting for their rights.
U.S. House of Representatives
2014-06-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 611
		IN THE HOUSE OF REPRESENTATIVES
		
			June 2, 2014
			Mr. Crowley (for himself, Ms. Speier, Mr. Lowenthal, Mr. McDermott, Mr. Israel, Mr. Pocan, Ms. Kuster, Mr. Blumenauer, Ms. Velázquez, Mr. Higgins, Mr. Levin, Ms. Shea-Porter, Mr. Cicilline, Mrs. Davis of California, Mr. McGovern, Ms. Meng, Ms. McCollum, Mr. Michaud, Mr. Kilmer, Mr. Kildee, Mr. Nadler, Mr. Peters of California, Mr. Sean Patrick Maloney of New York, Mr. Grijalva, Mr. Huffman, Mr. Polis, Ms. Schakowsky, Mr. Connolly, Mr. Honda, Mr. Serrano, Mr. Takano, and Ms. Sinema) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Honoring the life of Jeanne Sobelson Manford for her fierce advocacy on behalf of the lesbian, gay,
			 bisexual and transgender (LGBT) community as they and their allies
			 celebrate Pride month during the month of June, reflect on the progress
			 made towards equality, and remember activists like Jeanne who spent their
			 lives fighting for their rights.
	
	
		Whereas Jeanne Sobelson Manford was born in Queens, New York, on December 4, 1920, to Charles and
			 Sadie Sobelson;
		Whereas she earned her bachelor’s degree from the City University of New York’s Queens College and
			 became an elementary school teacher at P.S. 32;
		Whereas she married her husband Jules Manford and had three children Charles, Morty, and Suzanne;
		Whereas in April 1972, her openly gay son Morty was beaten during a gay rights protest;
		Whereas in the aftermath of her son’s beating Jeanne, together with her husband Jules, became a
			 staunch advocate of LGBT rights;
		Whereas while marching in one of New York City’s first Pride parades, known as the Christopher
			 Street Liberation Day Parade, on June 25, 1972, with her son, Jeanne
			 carried a now-famous sign reading, Parents of Gays Unite in Support for our Children;
		Whereas this important show of support was the impetus for her founding the organization Parents,
			 Friends and Family of Lesbians and Gays, now known as PFLAG;
		Whereas in the more than 41 years since its first meeting at the Church of the Village in Greenwich
			 Village in 1973, PFLAG has expanded to a national organization with more
			 than 350 chapters and over 200,000 members in all 50 States;
		Whereas PFLAG envisions a world where diversity is celebrated and all people are respected, valued,
			 and affirmed regardless of their sexual orientation, gender identity, or
			 gender expression;
		Whereas PFLAG, through its core values of meeting people where they are and collaborating with
			 others, seeks to relay its vision through support for families, allies,
			 and people who are lesbian, gay, bisexual, transgender and
			 queer/questioning (LGBTQ), education about the unique issues and
			 challenges that people who are LGBTQ face, and advocacy in communities to
			 change attitudes and create policies and laws that achieve full equality
			 for people who are LGBTQ;
		Whereas Jeanne Manford became an advocate for people with AIDS because of the death of her son and
			 so many others whose lives were far too short;
		Whereas Jeanne Manford was honored as the Grand Marshal of the first Queens Pride Parade, held in
			 June 1993;
		Whereas on Sunday, June 1, 2014, officials, community leaders, and residents will participate in
			 the 22nd annual Queens Pride Parade and on June 29 the City of New York
			 will hold its 44th Annual Pride Parade;
		Whereas the tremendous efforts of Jeanne Manford and many others have opened doors for individuals
			 to be open with their families at home and with their colleagues in their
			 places of work;
		Whereas lesbian and gay employees of the Federal Government and members of the United States Armed
			 Forces may serve their Nation with the dignity they deserve and without
			 the need to shield an important part of their identity;
		Whereas since the landmark decision of United States v. Windsor invalidating the Defense of
			 Marriage Act, courts have continuously overturned State bans on same-sex
			 marriage, leading to equal marriage rights for people in 19 States and the
			 District of Columbia and legal challenges to same-sex marriage bans
			 pending in 30 other States;
		Whereas this extraordinary show of support represents a rapid change in attitudes sparked by the
			 important work of advocates like Jeanne Sobelson Manford;
		Whereas on January 8, 2013, at the age of 92, just 6 months before the Windsor decision, Jeanne
			 Manford passed away and the LGBT community lost a long-time champion for
			 civil rights, but celebrated her extraordinary legacy;
		Whereas when President Barack Obama posthumously awarded Jeanne the Presidential Citizens Medal on
			 February 15, 2013, he remarked that Jeanne, Took to the streets with a simple message: No matter who her son was—no matter who he loved—she
			 loved him, and wouldn’t put up with this kind of nonsense. And in that
			 simple act, she inspired a movement and gave rise to a national
			 organization that has given so much support to parents and families and
			 friends, and helped to change this country.;
		Whereas Jeanne demonstrated to us in her life and inspires us today through her legacy that one
			 voice can change the world;
		Whereas Jeanne’s courage lives on in PFLAG’s work and in the progress for which she fought; and
		Whereas Jeanne Manford insisted that equality knows no bounds, including that of sexual orientation
			 or gender identity: Now, therefore, be it
	
		That the House of Representatives—
			(1)honors the life and work of Jeanne Sobelson Manford;
			(2)recognizes Jeanne Sobelson Manford as a national hero who advanced the rights of lesbian, gay,
			 bisexual and transgender (LGBT) people in the United States; and
			(3)commends Jeanne Sobelson Manford for helping to realize the founders’ goal of creating a more
			 perfect union based on the ideal that all men and women are created equal.
			
